NUMBER 13-19-00516-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


                                 EX PARTE M.A.S.


                   On appeal from the 428th District Court
                          of Hays County, Texas.


                      ORDER ABATING APPEAL
            Before Justices Benavides, Longoria, and Tijerina
                            Order Per Curiam

      This cause is before the Court on appellee M.A.S.’s request to expunge his

criminal records. On appeal, appellant the Department of Public Safety (the Department)

argues that M.A.S. is not entitled to an expunction because he served a term of

community supervision which was later subject to an order of nondisclosure.

      We acknowledge that the Texas Supreme Court granted a petition for review in a

similar case, Ex Parte Petitto, Cause Number 19-1051, 606 S.W.3d 755 (Tex. App.—San

Antonio 2019, pet. granted). Ex Parte Petitto, as relied upon by the Department, involves
similar circumstances as the cause before this Court, and is highly relevant to the appeal

before this Court.

       On its own motion, the Court, having reexamined and reconsidered the document

on file, finds that this appeal should be abated in the interest of judicial economy until

such time as the Texas Supreme Court may decide on the issues presented in Ex Parte

Petitto. Accordingly, we hereby ABATE the appeal until further order of this Court.

       IT IS SO ORDERED.

                                                                     PER CURIAM



Delivered and filed the
7th the day of January 2021.




                                            2